MEMORANDUM **
Isabel C. Landucci, a native and citizen of Mexico, petitions pro se for review of *724the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and may reverse only if the evidence compels a contrary conclusion. Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000). We deny the petition.
Substantial evidence supports the IJ’s decision that petitioner failed to establish past persecution or a well-founded fear of future persecution on account of an enumerated ground. Any mistreatment that petitioner may have experienced did not occur on account of an enumerated ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Her asylum claim accordingly fails.
Because petitioner failed to demonstrate eligibility for asylum, she did not satisfy the more stringent standard for withholding of removal. See Garcia-Ramos v. INS, 775 F.2d 1370, 1373 (9th Cir.1985).
Petitioner’s CAT claim also fails because she did not show that it was more likely than not that she would be tortured if returned to Mexico. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002).
Petitioner’s contention that her due process rights were violated by the BIA’s decision to streamline her case is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.